Exhibit 10.2

 

--------------------------------------------------------------------------------

 

Great Elm Capital Group, Inc.

Notice of Stock Option Grant

ID: 94-3219054

 

20 First Street, First Floor

 

Los Altos, CA 94022

 

--------------------------------------------------------------------------------

Richard S. Chernicoff

Option Number:

·

4309 Forest Avenue SE

Plan:

Unwired Planet 2006 Stock Plan

Mercer Island, WA 98040

Vesting Commencement Date:

July 18, 2016

--------------------------------------------------------------------------------

 

Effective July 18, 2016 (the “Date of Grant”) you have been awarded an option
(the “Option”) to purchase 141,437 shares of common stock, par value $0.001 per
share, of Great Elm Capital Group, Inc. (the “Company”) at $6.99 per share.

 

This Notice of Stock Option Grant (including the exhibits hereto, this
“Notice”), together with the 2006 Stock Plan (the “Plan”), as modified by your
offer letter (the “Offer Letter”), dated as of the Vesting Commencement Date set
forth above (collectively, the “Stock Option Documents”) delivered to you with
this Notice, and in effect as of the Date of Grant, contain the terms of your
Option.  The Plan, the Offer Letter, and the Stock Option Agreement are hereby
incorporated by reference and made a part of this Notice. This Option is granted
under the 2006 Unwired Planet, Inc. Stock Plan (the “Plan”).

 

Vesting Schedule

 

Except as otherwise provided in the Plan, the Option will vest as follows:

 

Shares

Vest type

Full Vest Date

Expiration Date

141,437

Quarterly(1)

July 18, 2018

July 18, 2026

 

(1)         Shares subject to the Option shall vest ratably in equal increments
on each quarterly anniversary of the Vesting Commencement Date.  Unless your
employment is terminated for cause, if you serve part of a quarter, the amount
that otherwise would vest in such quarter shall vest as if you served the entire
quarter.  If the Option would vest with respect to a fractional share, such
fractional share shall be rounded (up or down) to the nearest whole share.

 

Continuous Service

 

Continuous Service shall include any period in which you provide services to the
Company or its subsidiaries (whether as a member of the board of directors (or
similar body of unincorporated subsidiaries), officer, employee, counsel or
consultant).

 

Termination of Service

 

This Option, to the extent then exercisable, may be exercised within a one year
following termination of your Continuous Service (but in no event later than the
Expiration Date set forth above).  You are responsible for keeping track of the
latest date for exercise of this Option.  The Company has no duty to, and will
not, provide you notice of such date.

 

Distributions

 

If the Company distributes rights, securities, other property or cash while this
Option is outstanding, the Company will reserve an amount of such rights,
securities, other property or cash that would have been issued in respect of the
maximum number of shares of Company common stock (whether vested or not) then
issuable upon full exercise of this Option. Notwithstanding the foregoing, if,
on or before the Full Vest Date set forth above, the Company issues (other than
upon exercise of incentive equity awards or in a merger or acquisition
transaction) shares of its common stock at a price below the then-current
exercise price per share of this Option, the exercise price per share of this
Option shall be made to equal the per share price received by the Company in
such subsequent issuance.

 

--------------------------------------------------------------------------------


 

Exercise

 

You may exercise unvested shares, however (a) any unvested shares of common
stock so purchased are subject to a repurchase option in favor of the Company to
the extent the vesting conditions in this Option are not met and (b) the Company
shall hold in escrow such unvested shares until the applicable vesting
conditions in this Option are met, at which point such then vested shares shall
be book-entry credited to your account.

 

Governing Law

 

This Option will be governed under the laws of the Commonwealth of
Massachusetts.

 

Severability

 

If one or more of the provisions of the Stock Option Documents shall be held
invalid, illegal or unenforceable in any respect:

 

(a)         the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby;

 

(b)         the invalid, illegal or unenforceable provision shall be deemed null
and void, subject to “(c)” below; and

 

(c)   to the extent permitted by applicable law, any invalid or illegal, or
unenforceable provision shall be construed, interpreted, or revised
retroactively to comply with applicable law and to achieve the intent of the
Stock Option Documents.

 

Acknowledgement and Agreement

 

By signing below, you agree to the terms of this Option (including the exhibits
hereto) and making the representations in Exhibit A attached hereto.

 

Please sign and return one copy of this Option to me.

 

/s/ Peter A. Reed

/s/ Richard S. Chernicoff

Peter A. Reed

Richard S. Chernicoff

Chairman, Compensation Committee

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Representations and Warranties

(Domestic Optionees)

 

By accepting the Option, you represent and warrant to the Company that:

 

(d)         you have received and read a copy of the Stock Option Documents,
under which the Option is granted and governed;

 

(e)          you have reviewed the Stock Option Documents in their entirety;

 

(f)           you have had an opportunity to obtain the advice of counsel prior
to executing the Option;

 

(g)          you fully understand all provisions of the Stock Option Documents;

 

(h)   you hereby agree to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Stock Option Documents;

 

(i)    your rights to any shares underlying this Option will be earned only over
time as you provide services to the Company;

 

(j)            the grant of the Option is not consideration for services you
rendered to the Company prior to your Vesting Commencement Date;

 

(k)         nothing in the Stock Option Documents confers upon you any right to
continue your employment or consulting relationship with the Company for any
period of time, nor does it interfere in any way with your right or the
Company’s right to terminate that relationship at any time, for any reason, with
or without cause.

 

* Capitalized terms not defined in this Option have the meanings given to them
in the Plan.

 

--------------------------------------------------------------------------------